MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  Oct 30 2018, 7:09 am

regarded as precedent or cited before any                                   CLERK
                                                                        Indiana Supreme Court
court except for the purpose of establishing                               Court of Appeals
                                                                             and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Roman Lee Jones                                          Curtis T. Hill, Jr.
Bunker Hill, Indiana                                     Attorney General of Indiana
                                                         Monika Prekopa Talbot
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Roman Lee Jones,                                         October 30, 2018
Appellant,                                               Court of Appeals Case No.
                                                         18A-CR-855
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Kathleen A.
Appellee.                                                Sullivan, Magistrate
                                                         The Honorable Jerome L. Ezell,
                                                         Judge Pro Tempore
                                                         Trial Court Cause No.
                                                         45G03-9501-CF-27



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-855 | October 30, 2018                 Page 1 of 6
[1]   Roman Lee Jones, pro se, appeals the denial of his motion to correct sentence.

      We affirm.


                                      Facts and Procedural History

[2]   The relevant facts as discussed in Jones’s direct appeal follow:

              [Jones] and Kenneth Spiller were drug dealers who had been
              involved in selling cocaine from Levester Snelling’s house.
              [Jones] and Spiller decided to kill Snelling either because Snelling
              owed Spiller money or because Snelling had informed police
              about the drug operations. When [Jones] and Spiller arrived at
              the house on January 20, 1995, they found Snelling in the
              northeast bedroom. Spiller entered the room and shot him.
              Spiller then walked to the southwest bedroom to join [Jones].
              This room was occupied by four women smoking crack cocaine:
              Snelling’s niece, Diane Snelling; his daughter, Stacey Snelling;
              and two friends, Terri Lee Ross and Geraldine Jackson. Two
              semi-automatic pistols were fired rapidly at the women in the
              room, killing Ross, Jackson, and Snelling’s daughter. Only
              Snelling and his niece survived.

      Jones v. State, 697 N.E.2d 57, 58 (Ind. 1998).


[3]   In January 1995, the State charged Jones with Count I, murder of Stacey

      Snelling; Count II, murder of Terri Lee Ross; Count III, murder of Geraldine

      Jackson; Count IV, attempted murder of Diane Snelling; and Count V,

      attempted murder of Levester Snelling. In October 1996, a jury found Jones

      guilty as charged.


[4]   On December 27, 1996, the trial Court entered its sentencing order. The order

      stated that the jury recommended that Jones be sentenced to death but that the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-855 | October 30, 2018   Page 2 of 6
      court did not accept the jury’s recommendation. The court sentenced Jones to

      sixty years for each of his three murder convictions and forty-five years for each

      of his two attempted murder convictions. The court ordered that the sentences

      under Counts I through IV be served consecutive to each other and that the

      sentence for attempted murder under Count V be served concurrent with the

      other sentences for an aggregate term of 225 years.1 The Indiana Supreme

      Court affirmed Jones’s convictions on direct appeal. See Jones, 697 N.E.2d 57.

      In June 2004, this Court affirmed the denial of Jones’s petition for post-

      conviction relief. See Jones v. State, No. 45A05-0309-PC-469 (Ind. Ct. App. June

      28, 2004), trans. denied.


[5]   Jones filed a motion to correct sentence in January 2006 alleging the trial court

      had improperly imposed consecutive sentences. The trial court denied the

      motion in February 2006, and Jones appealed. In September 2006, this court

      issued a decision affirming the trial court’s denial of Jones’s January 2006

      motion and observing that the “motion derive[d] from Indiana Code section 35-

      38-1-5,” and that Jones argued the court improperly sentenced him “based upon

      Indiana Code section 35-50-1-2(d), which was allegedly not in effect at the time

      he committed the offenses.” See Jones v. State, 45A03-0604-PC-162, slip op. 3-4




      1
       The order stated the following in aggravation: “1) the defendant murdered more than one person; 2)
      imposition of a reduced sentence or the imposition of concurrent sentences would depreciate the seriousness
      of the crimes; 3) the facts of the crimes are of a particularly heinous nature; and 4) the families of the victims
      suffered extensive emotional damage as a result of the murders.” Appellant’s Appendix Volume 2 at 19. The
      court found the following in mitigation: “1) defendant’s youthful age of 21 years and 2) the defendant has no
      prior felony convictions.” Id.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-855 | October 30, 2018                       Page 3 of 6
      (Ind. Ct. App. September 18, 2006). The order also provided that “[t]o evaluate

      this claim, [the court] must determine the date on which Jones committed the

      offenses, the date on which Indiana Code section 35-50-1-2(d) became effective,

      and whether, in fact, the trial court relied upon that statute in imposing

      consecutive sentences on Jones,” and that those determinations were dependent

      on matters outside the face of the sentencing judgment. Id. at 4-5.


[6]   On March 7, 2018, Jones filed a motion to correct sentence requesting an order

      that his sentences be served concurrently, and on March 12, 2018, the trial court

      denied the motion.2


                                                   Discussion

[7]   Jones asserts that the trial court erred in sentencing him “to a mixed and

      blended sentence . . . in which it lacked statutory authority, according to

      Indiana Code 35-50-1-2.” Appellant’s Brief at 6. He argues the court had the

      choice “to either run the sentence concurrently or consecutively, although not a

      combination of both.” Id. at 12. The State responds that, to the extent Jones’s

      entire claim is that his sentence was a “blended” sentence and improper on that

      basis, the claim can be resolved from the face of the judgment. Appellee’s Brief

      at 7. The State argues that, although a “sentence in one count cannot be split,”

      this “does not mean that of [sic] a defendant is convicted of multiple counts,




      2
        The appellant’s appendix does not contain a copy of this motion. An entry in the chronological case
      summary dated March 12, 2018, states: “On 03-07-18, Roman Jones filed pro se motion to correct sentence
      to be served concurrent, which is denied.” Appellant’s Appendix Volume 2 at 3.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-855 | October 30, 2018               Page 4 of 6
      some cannot be ordered to be served concurrently while others are ordered to be

      served consecutively.” Id. at 8.


[8]   In Wilson v. State, the defendant filed a pro se motion to correct erroneous

      sentence. 5 N.E.3d 759, 761 (Ind. 2014). The Indiana Supreme Court observed

      that Ind. Code § 35-50-1-2(c) provided that “the court shall determine whether

      terms of imprisonment shall be served concurrently or consecutively” except in

      certain enumerated exceptions,3 and held:


               [T]rial courts may not impose partially consecutive, hybrid, or
               blended sentences for multiple convictions. They may impose
               consecutive sentences or concurrent sentences within the bounds
               of the statutory provisions—and may impose some sentences as
               consecutive and some as concurrent in a single sentencing
               order—but may not split a conviction’s sentence such that a
               portion of it is served consecutive to other sentences and a
               portion served concurrent.
5 N.E.3d at 763-764. The Court expressly addressed the argument that “there

      are only two possible sentencing alternatives coming out of this statute—all

      sentences served concurrently, or all served consecutively,” and held:


               [W]e agree with the State that this is not the law. It is a relatively
               common practice for courts in this state to fashion an aggregate
               sentence involving three or more convictions so that some
               sentences are served concurrently and others served



      3
        The Court noted that “[t]he pertinent part of this statute—that the court shall determine whether sentences
      are served concurrently or consecutively—was in effect at the time Wilson committed his crimes in 1995.” 5
N.E.3d at 763 n.2 (citing Ind. Code § 35-50-1-2 (Supp. 1994)). This part of the statute was also in effect at the
      time Jones committed his crimes.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-855 | October 30, 2018                      Page 5 of 6
               consecutively—particularly when two or more of the convictions
               are for the same offense—and we think that comports with the
               language of the statute.


       Id. at 764 n.3.


[9]    Here, the trial court’s December 27, 1996 sentencing order provided: “The

       sentences in Counts I, II, III and IV are to be served consecutively to each

       other; the sentence in Count V is to be served concurrently with the sentences

       imposed in Counts I, II, III and IV, for an aggregate sentence of 225 years.”

       Appellant’s Appendix Volume 2 at 19. The trial court did not “split a

       conviction’s sentence such that a portion of it is served consecutive to other

       sentences and a portion served concurrent.” See Wilson, 5 N.E.3d at 764. The

       court, rather, fashioned an aggregate sentence such that some sentences are

       served consecutively and others are served concurrently. Jones’s arguments are

       not persuasive.


                                                   Conclusion

[10]   For the foregoing reasons, we affirm the trial court’s March 12, 2018 ruling.


[11]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-855 | October 30, 2018   Page 6 of 6